Beck, Ch. J.
The demurrer to the indictment was based upon two grounds. It was sustained as to one, and overruled as to the other. The district court thereupon adjudged and ordered that the indictment and all further proceedings thereunder be dismissed. In our opinion an appeal will not lie in this case, for the reason that, under the decision of the district court, it is finally ended, and no further proceedings can be had therein. Defendant is in no peril from the indictment, for it exists no longer as a charge of crime against him. It is as though it had never been — utterly deprived of all force and effect. It is true that defendant may be again indicted for the same offense, and it is equally true that he may never be, or that, if again indicted, the' charge will not be in the same form as it was presented in the defunct *282indictment. The case is as though a party should appeal to this court stating that he feared an indictment, and alleging errors which might exist in an imaginary charge against him, asking us to pass upon them.- We can decide •only real questions in pending cases. We cannot imagine questions that may arise in supposed or possible cases, and settle them, in order to protect the property or liberty of a citizen in cases that may hereafter arise. This view of the case was urged in oral argument by the attorney-general. The appeal is
Dismissed.